 



Exhibit 10.10
THE HOUSTON EXPLORATION COMPANY
AMENDED AND RESTATED 2004 LONG TERM INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (the “Agreement”) is made between The
Houston Exploration Company, a Delaware corporation (the “Company”), and
«Director_Name» (the “Director”). The Company considers that its interests will
be served by granting Director shares of restricted common stock of the Company
as an inducement for his or her continued and effective performance of services
as a member of the Board of Directors of the Company (the “Board” or “Board of
Directors”). The Board of Directors has adopted, and the stockholders have
approved, The Houston Exploration Company Amended and Restated 2004 Long Term
Incentive Plan (the “Plan”). The Director is a participant in the Plan.
     IT IS AGREED:
     § 1 Grant. On «Date_of_Grant» (the “Grant Date”), the Company hereby grants
to the Director a Restricted Stock Award (the “Award”) for « ___» shares of the
common stock of the Company, $.01 par value per share, subject to adjustment as
provided in the Plan. This grant is being made pursuant to Section 8.5 of the
Plan.
     § 2 Vesting and Forfeitures. Director will vest in the Restricted Stock if
Director continuously remains a director of the Company or an Affiliate through
the earlier of (i) three years from the date of grant or (ii) such date as
Director’s continuous service as a director with the Company or an Affiliate
terminates by reason of death, disability or retirement.
     Director also will vest in all of the shares of Restricted Stock
immediately prior to a Change of Control if Director has continued to serve as a
director of the Company or an Affiliate until such time.
     If Director voluntarily resigns, declines to stand for re-election or is
removed from the Board, Director will forfeit all unvested shares, unless the
Board, in its discretion, accelerates vesting upon such termination. A transfer
from the Board to the board of directors of an Affiliate, however, will not be
treated as a termination of service on the Board under this § 2.
     The shares forfeited under this § 2 (together with any distributions made
with respect to the shares that have been held by the Company) automatically
will revert back to the Company.
     § 3 Stockholder Rights. Director will have the right to vote the shares of
Restricted Stock while the shares remain subject to forfeiture under § 2. Any
cash or stock dividends or other distributions of property made with respect to
shares that remain subject to forfeiture under § 2 will be held by the Company,
and Director’s rights to receive such dividends or other property will vest
under § 2 at the same time as the shares with respect to which the dividends or
other property are attributable and will be payable in the form of Stock as
provided in the Plan.

 



--------------------------------------------------------------------------------



 



If Director forfeits shares under § 2, Director will at the same time forfeit
Director’s right to vote the shares and to receive dividends paid with respect
to the shares.
     § 4 Stock Certificates. The Company will issue a stock certificate for the
shares of Restricted Stock in the name of Director upon Director’s execution of
the irrevocable stock power in favor of the Company attached hereto as
Exhibit A. The Company will hold the stock certificate representing such shares
and any distributions made with respect to such shares until such time as the
shares have vested or have been forfeited. As soon as practicable after each
vesting date, the Company will transfer to Director or Director’s delegate
physical custody of a stock certificate reflecting the shares that have vested
and become nonforfeitable on such date (and also reflecting any distributions
made with respect to such shares that have been held by the Company).
     § 5 No Transfer. Director shall have no right to transfer or otherwise
alienate or assign Director’s interest in any shares of Restricted Stock before
Director vests in the shares under § 2.
     § 6 Rule 16b-3. The Company shall have the right to amend this Restricted
Stock grant to withhold or otherwise restrict the transfer of the shares of
Restricted Stock to Director as the Company deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Section 16
of the Securities Exchange Act of 1934, as amended, might be applicable to the
grant or transfer.
     § 7 Other Laws. The Company may refuse to transfer shares of Restricted
Stock to Director if the Compensation and Management Development Committee
receives the written opinion of a nationally recognized law firm to the effect
that the transfer of such shares would violate any applicable law or regulation,
in which event the Company shall use all commercially reasonable efforts to take
such action as the Compensation and Management Development Committee, upon
consultation with legal counsel, shall deem necessary in its sole discretion, to
facilitate the legal transfer of the shares as soon as practicable.
     § 8 Governing Law. The Plan and this Agreement are governed by the laws of
the State of Texas.
     § 9 Binding Effect. This Agreement is binding upon the Company, its
Affiliates and Director and their respective heirs, executors, administrators
and successors.
     § 10 Headings and Sections. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any references to sections (§) in this
Agreement shall be to sections (§) of this Agreement unless otherwise expressly
stated as part of such reference.
     § 11 Resolution of Disputes. In the event of any difference of opinion
between Director and the Company concerning the meaning or effect of the Plan or
this Agreement, such difference shall be resolved by the Compensation and
Management Development Committee.
     § 12 Plan and Award Agreement. This Award is subject to all of the terms
and conditions in this Agreement and in the Plan. If a determination is made
that any term or

2



--------------------------------------------------------------------------------



 



condition in this Agreement is inconsistent with the Plan, the Plan will
control. All of the capitalized terms not otherwise defined in this Agreement
will have the same meaning in this Agreement as in the Plan. A copy of the Plan
is provided with this Agreement and will be available to Director upon request
to the Secretary of the Company.
     § 13 Code Section 83(b) Election. Director shall be permitted to make an
election under Code Section 83(b), to include an amount in income in respect of
this Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).
Signature Page Follows

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as of the Grant Date.

     
 
  THE HOUSTON EXPLORATION COMPANY
 
   
 
   
 
   
 
   
 
   
 
  Company Officer
 
   
 
   
 
  «Director_Name»
 
  Director

4



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     For value received, as a condition to the issuance to the undersigned of
the « ___» shares of restricted common stock (the “Restricted Stock”) of The
Houston Exploration Company (the “Company”) subject to that certain Restricted
Stock Award Agreement dated as of «Date_of_Grant» (the “Agreement”), the
undersigned hereby assigns and transfers to the Company, effective upon the
occurrence of any forfeiture event described in the Agreement, any then-unvested
shares of Restricted Stock for purposes of effecting any forfeiture called for
under § 2 of the Agreement, and does hereby irrevocably give the Company the
power (without any further action on the part of the undersigned) to transfer
such shares of stock on the books of the Company to effect any such forfeiture.
This irrevocable stock power shall expire automatically with respect to the
shares of stock subject to such Restricted Stock grant on the date such shares
of stock are no longer subject to forfeiture under § 2 of the Agreement or, if
earlier, immediately after such a forfeiture has been effected with respect to
such shares of stock.

     
 
   
 
  Signature
 
   
 
   
 
   
 
  «Director_Name»
 
   
 
   
 
   
 
  Date

5